United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MEDICAL CENTER, Tuskegee, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1484
Issued: December 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 30, 2015 appellant filed a timely appeal of a May 20, 2015 merit decision and a
June 12, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury due to factors of her federal employment; and (2) whether OWCP properly
refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant argues that she has submitted sufficient medical and factual evidence
to establish her claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2015 appellant, then a 66-year-old housekeeping aid, filed an occupational
disease claim (Form CA-2) alleging that on January 28, 2015 she first realized that her right long
finger flexor tendon sheath tenosynovitis, right long finger extensor tendon subluxation and
triggering, joint hand pain, and right knee contusion were the result of her filling linen carts on a
daily basis.
By correspondence dated April 17, 2015 OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised as to the medical and
factual evidence required and was afforded 30 days to provide the requested information.
An unattributed October 8, 2014 clinic chart note2 documents appellant’s chief
complaints as right knee, hand, and wrist pain. Diagnoses included right long finger extensor
tendon subluxation.
In an October 15, 2015 clinic note, Dr. Ronald Hillyer, a treating Board-certified
orthopedic surgeon, diagnosed subluxing extensor tendon with possible carpal tunnel syndrome.
A physical examination revealed positive Tinel’s and Phalen’s signs and right long finger
subluxing extensor tendon into the ulnar canal. He reported that appellant has had symptoms
since a 1997 work injury.
In an October 29, 2014 clinic note, Dr. Hillyer diagnosed right long finger extensor
tendon subluxation and trigger of right long finger flexor tendon sheath tenosynovitis. He
reviewed a nerve conduction study performed that day and reported no obstruction of the ulnar
or median nerves at the wrist or elbow.
Dr. Hillyer, in a December 3, 2014 clinic chart note, reported appellant was seen for
persistent right hand problems. He reported that appellant has had right hand difficulties since
2002 and that she sustained a knee injury in 1997. Dr. Hillyer noted appellant was first seen
eight years after her 1997 injury in 2005 and that as a result of the injury she developed traumatic
arthritis. Next, he reported appellant also had long finger extensor tendon subluxation and some
flexor tendon tenosynovitis. Dr. Hillyer concluded that appellant has had persistent problems
since her initial employment injury which have worsened over time and resulted in traumatic
arthritis. He noted that in 2006 he requested OWCP to reopen appellant’s claim due to her
difficulties at that time.
In a letter dated December 3, 2014, Dr. Hillyer noted that since 1997 appellant has had
difficulty with her right hand. At the time of his first examination in 2005, arthritic changes
were seen which he determined were traumatic and thus caused by her employment injury.
Dr. Hillyer opined that appellant’s condition had progressed to the point where she was having
difficulty performing work tasks with her right hand. On January 28, 2015 he reported that she
was seen for persistent right hand pain and some left hand changes. Dr. Hillyer noted that
appellant continued to have metacarpophalangeal (MCP) right hand joint arthritis and right long
finger extensor tendon subluxation, which he attributed to a 1997 injury. He reported that her
2

There is only one page and no identification as to whether the report was authored by a physician.

2

right hand condition has been persistent and gotten worse over the years. A review of an x-ray
interpretation revealed basilar joint area bone-on-bone deformity. Dr. Hillyer, in a visit noted
dated January 28, 2015, reviewed an x-ray interpretation of the left hand and diagnosed bilateral
hand osteoarthros, right ligament laxity, and left hand joint pain.
In a February 25, 2015 disability note, Dr. Hillyer diagnosed hand osteoarthritis and
reported that appellant was unable to work.
In a February 25, 2015 report, Dr. Hillyer detailed appellant’s treatment and noted a
history of hypertension and depression. He observed that she was unable to keep her long finger
straight. Dr. Hillyer diagnosed right hand joint pain and osteoarthros. In clinic chart notes dated
February 25, 2015, he diagnosed right knee tenderness, left thumb basilar joint arthritis, and
MCP right hand joint arthritis and right long finger extensor tendon subluxation.
In March 25, 2015 clinic chart note, Dr. Hillyer diagnosed right long finger subluxing
extensor tendon at the MCP joint, left thumb basilar joint arthritis, and persistent right knee
tenderness. A review of x-ray interpretations revealed right knee arthritic changes. With respect
to work capability, Dr. Hillyer reported that appellant was very limited as to what work she was
capable of performing. He, in a March 25, 2015 disability note, diagnosed hand osteoarthritis
and joint pain and released appellant to light-duty work on March 30, 2015.
By decision dated May 20, 2015 OWCP denied the claim as it found appellant failed to
establish fact of injury. It found the evidence submitted failed to establish that the events
described by appellant occurred as alleged as she did not respond to the factual questions posed.
OWCP also found that medical evidence of record failed to establish that the diagnosed
condition was causally related to the event alleged by appellant.
In a form dated June 2, 2015 appellant requested reconsideration and resubmitted
progress reports and letter for the period October 15, 2014 to May 28, 2015, releases to work
with restrictions, and disability slips/work excuse notes from Dr. Hillyer. She also resubmitted a
November 14, 2014 employee health record.
The only new evidence submitted by appellant was a May 28, 2015 report from
Dr. Hillyer diagnosing right upper extremity and knee difficulty. Dr. Hillyer discussed
impairment ratings and referenced a 1997 employment injury. In concluding, he opined that
appellant’s condition was due to the 1997 employment injury.
By decision dated June 12, 2015 OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
3

5 U.S.C. § 8101 et seq.

3

disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS -- ISSUE 1
Appellant alleged that her right long finger flexor tendon sheath tenosynovitis, right long
finger extensor tendon subluxation and triggering, joint hand pain, and right knee contusion were
due to her employment duties. OWCP denied her claim finding that the evidence of record was
insufficient to establish that she performed the duties alleged and the medical evidence was
insufficient to establish a causal relationship between the diagnosed medical conditions and
identified employment duties.
The Board finds that the factual evidence of record is insufficient to establish the work
factors that caused or aggravated appellant’s right long finger flexor tendon sheath tenosynovitis,
right long finger extensor tendon subluxation, and triggering, joint hand pain, and right knee
contusion.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

Appellant alleged in a Form CA-2 dated April 8, 2015 that her right long finger flexor
tendon sheath tenosynovitis, right long finger extensor tendon subluxation and triggering, joint
hand pain, and right knee contusion were sustained while in the performance of duty. OWCP
informed her in an April 17, 2014 letter that additional medical and factual evidence was needed
to establish her occupational disease claim and afforded her opportunities to submit statements
clarifying the job activities that resulted in the injuries, as well as a comprehensive medical
report containing a diagnosis and an explanation as to how her diagnosed conditions were caused
by the identified employment activities. Appellant did not respond with any additional factual
evidence. As part of her burden of proof, appellant must provide a detailed description of the
employment factors or conditions that she believes caused or adversely affected the condition or
conditions for which compensation is claimed.10 The Board finds, therefore, that she has not
established the alleged employment activities. Appellant failed to meet her burden of proof.11
On appeal appellant argues that medical evidence and documents submitted establish her
claim. OWCP denied her claim as the factual evidence was insufficient to establish fact of
injury. It requested additional medical and factual evidence from appellant describing her work
duties which she believed caused or contributed to the diagnosed conditions. Appellant did not
provide a statement or detailed description of the duties she performed and attributed as causing
her condition was provided. As discussed above, OWCP properly denied her claim as she failed
to supply the factual evidence requested regarding her work duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,12
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.13 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.14 When a claimant fails to meet one of the above standards, OWCP
10

C.C., Docket No. 14-0939 (issued July 6, 2015); Penelope C. Owens, 54 ECAB 684 (2003).

11

Since appellant did not establish the factual component of fact of injury, it is not necessary for the Board to
consider the medical evidence with respect to causal relationship. C.C., supra note 10; D.F., Docket No. 10-1774
(issued April 18, 2011).
12

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
13

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
14

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).

5

will deny the application for reconsideration without reopening the case for review on the
merits.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for reconsideration.
Appellant’s June 2, 2015 request for reconsideration neither alleged, nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. She did not identify a
specific point of law or show that it was erroneously applied or interpreted. Additionally,
appellant did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under section 10.606(b)(3).16
The Board further finds that appellant did not submit relevant or pertinent new evidence
not previously considered by OWCP. Appellant submitted a new report from Dr. Hillyer dated
May 28, 2015 attributing her right upper extremity and knee conditions to a 1997 employment
injury and resubmitted medical evidence from October 15, 2014 to March 25, 2015 from
Dr. Hillyer and a November 14, 2014 employee health record. The submitted medical evidence
is irrelevant as the underlying issue is factual in nature; whether appellant established
employment factors which she claimed caused right long finger flexor tendon sheath
tenosynovitis, right long finger extensor tendon subluxation and triggering, joint hand pain, and
right knee contusion.17 The Board, therefore, finds that Dr. Hillyer’s May 28, 2014 report is
insufficient to reopen appellant’s claim for a merit review.
Appellant resubmitted progress reports and letters for the period October 15, 2014 to
May 28, 2015, releases to work with restrictions, and disability slips/work excuse notes from
Dr. Hillyer and a November 14, 2014 employee health record. This evidence was previously of
record and considered by OWCP in its May 20, 2015 decision. Evidence which is duplicative or
cumulative in nature is insufficient to warrant reopening a claim for merit review.18 The Board
finds, therefore, that this evidence is insufficient to reopen appellant’s claim for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. §10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.

15

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
16

20 C.F.R. § 10.606(b)(3).

17

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

18

L.H., 59 ECAB 253 (2007); Denis M. Dupor, 51 ECAB 482 (2000).

6

CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury due to
factors of her federal employment. The Board further finds that OWCP properly denied
appellant’s request for further merit review of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 12 and May 20, 2015 are affirmed.
Issued: December 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

